Citation Nr: 1206216	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  01-05 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a posttraumatic stress disorder (PTSD) from September 15, 2007 to April 14, 2010.

2.  Entitlement to total disability based upon individual unemployability (TDIU) from June 10, 2004 to April 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2010, the Board granted a 70 percent rating for PTSD effective March 6, 2000 to September 14, 2007.  The Board additionally denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 10, 2004.  The Board remanded the Veteran's claim for entitlement to an increased PTSD rating from September 15, 2007 and his claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders from June 10, 2004 forward.  

In an August 2011 rating decision, the Appeals Management Center (AMC) granted a 100 percent rating for PTSD from April 15, 2010.   The January 2010 Board decision and the August 2011 rating decision limited the scope of the Veteran's current claims on appeal to those set forth on the title page.

The issue of entitlement to TDIU from June 10, 2004 to April 14, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The record raises the issue of entitlement to service connection for heart disease, to include secondary to herbicide exposure; and for a kidney disorder to include secondary to heart disease.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

PTSD

In October 2007, the VA made a request to the VA Medical Center in Erie, Pennsylvania, for treatment records since March 2006, to include treatment records form the Erie Vet Center.  The only records received, however, were from the Erie VA Medical Center/Behavioral Health Clinic.  Additionally, in an April 2008 VA behavioral health report, the Veteran stated that he continued to see a counselor at the Vet Center monthly.

When VA has actual notice of the existence of relevant Federal records, the duty to assist includes requesting those records.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (2010).  On remand, the RO/AMC should secure all relevant Erie Vet Center records.

TDIU

The provisions of the Veterans Claims Assistance Act of 2000 are applicable to this remand.  As the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is being remanded, the Veteran must be provided notification regarding the evidence necessary to establish entitlement to benefits  based on individual unemployability due to service connected disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function. 

In March 2000, the Veteran submitted a VA Form 21-8940 and indicated that he was unable to work due to his PTSD and nonservice connected back pain.  At the time of his application he wrote that he reported not working since 1989, but he did not provide the name or address to any of his former employers.  Notably, treatment records in the claims file show that the Veteran worked, at least at times, as a bartender between June 10, 2004 and April 14, 2010.  On remand, the Veteran should be provided with a VA Form 21-8940.  The application should be filled out in accordance with the dates on appeal.  After he has submitted his updated application a VA Form 21-4192 should be forwarded to any prior employers.

The claims file includes a Social Security inquiry which showed that the Veteran was receiving disability benefits in 2000 and 2001.  The Veteran has stated he has received Social Security disability benefits since 1989 for chronic back pain.  In 2002 and 2003 the VA attempted to obtain the appellant's Social Security records.  In July 2003, a Social Security Administration representative submitted a fax which stated that he/she was unable to locate the Veteran's folder and to resubmit a request in 90 days.  In December 2003, the VA attempted again to obtain his Social Security Administration records.  In February 2004, the Social Security Administration responded that the Veteran was "not entitled to disability benefits" and directed the VA to contact the district office for medical information.  VA followed up with the district office in February 2004.  

In April 2004, a Social Security representative wrote that she "made many requests to review" the Veteran's medical file, but did not receive the file.  While this statement suggests that a Social Security Administration folder does not exist for the Veteran, VA has yet to make a formal finding of unavailability.  Hence, VA must again attempt to obtain copies any Social Security records for the Veteran.  If further attempts determine that the records are unobtainable, VA must issue a memorandum of unavailability outlining their attempts to obtain the records.

Lastly, as the claim of entitlement to individual unemployability benefits between June 2004 and April 2010 pertains to a fixed time period, the RO/AMC must have an examiner review the Veteran's claims file and pertinent records, and provide an opinion as to whether his service-connected disabilities were at that time alone of such severity as to preclude him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran with corrective VCAA notice which informs him of the evidence necessary to establish entitlement to total disability evaluation based on individual unemployability due to service connected disorders.

2.  The AMC/RO must contact the Erie Vet Center and secure all records dating from March 2006 to April 2010.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO/AMC must supply the Veteran with a VA Form 21-8940 so that he can provide VA information regarding any employment he held between June 10, 2004 and April 14, 2010.  The RO/AMC should then forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employer listed on the Veteran's submitted VA Form 21-8940.

4.  The RO/AMC should again attempt to obtain any Social Security disability records for the Veteran.  If the RO/AMC determines that the Social Security Administration  records are unobtainable, a formal finding of unavailability must be made and a memorandum outlining the VA's attempts to obtain the records should be added to the claims file.

5.  The RO must adjudicate the claims of entitlement to service connection for heart disease and a kidney disorder, to include secondary to heart disease.  Any adjudication must include consideration of the Veteran's presumed exposure to herbicides in Vietnam to include Agent Orange.  The Veteran is hereby informed that the Board may not exercise appellate jurisdiction over these issues in the absence of a timely perfected appeal.  

6.  After the foregoing has been completed, to particularly include instruction number five, forward the Veteran's claims file to a VA examiner for review to address whether or not the appellant's service-connected disorders alone rendered him unable to secure and maintain substantially gainful employment from June 2004 to April 2010.  The examiner should describe the disabilities' functional impairment and their impact on physical and sedentary employment.  

7.  After completion of the above and any additional development deemed necessary, the claims must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

